Case 1:20-cv-04651-SDG Document 6-19 Filed 11/17/20 Page 1 of 6




                         Ex. T to TRO Motion:
                           R. Hall Affidavit
Case 1:20-cv-04651-SDG Document 6-19 Filed 11/17/20 Page 2 of 6




                         Ex. T to TRO Motion:
                           R. Hall Affidavit
Case 1:20-cv-04651-SDG Document 6-19 Filed 11/17/20 Page 3 of 6




                         Ex. T to TRO Motion:
                           R. Hall Affidavit
Case 1:20-cv-04651-SDG Document 6-19 Filed 11/17/20 Page 4 of 6




                         Ex. T to TRO Motion:
                           R. Hall Affidavit
Case 1:20-cv-04651-SDG Document 6-19 Filed 11/17/20 Page 5 of 6




                         Ex. T to TRO Motion:
                           R. Hall Affidavit
Case 1:20-cv-04651-SDG Document 6-19 Filed 11/17/20 Page 6 of 6




                         Ex. T to TRO Motion:
                           R. Hall Affidavit
